Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
En vista de que nuestra Constitución es de factura más amplia que la Constitución de Estados Unidos, entende-mos que este Tribunal no debe adoptar mecánicamente la norma de Schneckloth v. Bustamonte, 412 U.S. 218 (1973). La opinión mayoritaria, en el caso de autos, convalida que una persona renuncie a la protección constitucional contra registros irrazonables sin conocer que tiene el derecho a rechazar un registro sin orden.
Sobre estos extremos, coincidimos con la opinión disi-dente del Juez Brennan en Schneckloth v. Bustamonte, su*972pra, págs. 276-277, quien concluyó que le era imposible comprender la aseveración de la mayoría acerca de que un ciudadano pueda renunciar a algo tan preciado como una garantía constitucional sin tan siquiera conocer que, sin su consentimiento, esta violación de su intimidad estaría constitucionalmente prohibida:
The Fourth Amendment specifically guarantees “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures ... The Court holds today that an individual can effectively waive this right even though he is totally ignorant of the fact that, in the absence of his consent, such invasions of his privacy would be constitutionally prohibited. It wholly escapes me how our citizens can meaningfully be said to have waived something as precious as a constitutional guarantee without ever being aware of its existence. Schneckloth v. Bustamonte, supra, págs. 276-277.
Entendemos que la renuncia al derecho constitucional que protege a las personas contra registros y allanamien-tos irrazonables debe ser informada. En el caso particular de los menores, la doctrina aprobada por una mayoría del Tribunal ignora totalmente que éstos tienen un mayor des-conocimiento de sus derechos constitucionales y que los tribunales tenemos la obligación de examinar con más rigu-rosidad las intervenciones del Estado con sus derechos.
De los autos se desprende que, en este caso, los menores no estaban ni conscientes de sus derechos a rechazar la petición de los guardias ni informados sobre el alcance de la protección constitucional contra registros irrazonables. Por ende, el consentimiento estuvo viciado y procedía la supresión de la evidencia obtenida por el registro ilegal.
Disentimos.